         Case 4:19-cv-00212-MW-CAS Document 74 Filed 01/02/20 Page 1 of 6




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                          Tallahassee Division
_________________________________
                                   )
JAC’QUANN (ADMIRE)                 )
HARVARD, et al.,                   )
                                   )
          Plaintiffs,              )
                                   )
v.                                 ) Case No.: 4:19-cv-00212-MW-CAS
                                   )
MARK S. INCH, et al.,              )
                                   )
          Defendants.              )
_________________________________ )


                MONTHLY JOINT STATUS REPORT ON DISCOVERY

          The parties, by and through undersigned counsel, pursuant to the Court’s

Initial Scheduling Order (ECF 24) requiring a 30-day joint report on the status of

discovery, hereby submit the following:

          1.     Plaintiffs served their First Request for Production to Defendants Mark

Inch and Florida Department of Corrections (“FDC”) on August 13, 2019.

Defendants responded with objections on October 11, 2019. Defendants requested,

and Plaintiffs agreed to, an extension until October 23, 2019 to produce documents

not objected to. Defendants produced documents to Plaintiffs on October 24, 2019,

and October 25, 2019.



{07216273;1 }
                                            -1-
         Case 4:19-cv-00212-MW-CAS Document 74 Filed 01/02/20 Page 2 of 6




          2.    Plaintiffs served Plaintiff Harvard’s First Set of Interrogatories to

Defendant FDC on August 28, 2019. Defendants responded to the interrogatories on

October 14, 2019.

          3.    The parties conferred on November 12, 2019, regarding Defendants’

objections to Plaintiffs’ First Requests for Production to Inch and FDC and Plaintiff

Harvard’s First Set of Interrogatories to FDC. Although the parties were able to

resolve some disputes, there are other disputes that remain unresolved.           The

remaining disputes regarding Defendants’ responses to Plaintiffs’ discovery requests

propounded on August 13, 2019, and August 28, 2019 are the subject of the pending

Plaintiffs’ Motion to Compel. ECF 65-1.

          4.    Plaintiffs served their First Requests for Admission to Defendant Mark

Inch on October 21, 2019. Defendants responded on November 20, 2019. Parties

plan to meet and confer regarding Defendant’s responses and objections on January

10, 2020.

          5.    Plaintiffs served Plaintiff Harvard’s First Set of Interrogatories to

Defendant Inch on November 4, 2019. Defendants responded on December 17,

2019.

          6.    Plaintiffs served their Second Requests for Production on Defendant

Mark Inch on November 6, 2019. Defendants requested, and Plaintiffs agreed to, an

extension until January 6, 2020 to respond. Defendants requested, and Plaintiffs

{07216273;1 }
                                           -2-
         Case 4:19-cv-00212-MW-CAS Document 74 Filed 01/02/20 Page 3 of 6




agreed to, an additional extension until January 10, 2020 for Defendants’ objections

and until January 20, 2020 for all responsive, non-privileged documents, and

privilege log.

          7.    Plaintiffs served their Third Request for Production on Defendant Mark

Inch on December 16, 2019. Defendant’s responses are due on January 15, 2020.

          8.    Plaintiffs served their Second Request for Production on Defendant

FDC on December 24, 2019. Defendant’s responses are due January 23, 2020, but

Plaintiffs requested expedited responses given the January 6, 2020 hearing on

Plaintiff Johnny Hill’s Motion for Protective Order to Prevent Retaliation. The

parties reached an agreement that Defendant FDC would produce certain responses

by January 3, 2020.

          9.    Defendant Florida Department of Corrections served Plaintiffs with its

First Requests for Production, Requests for Admission, and First Set of

Interrogatories to each Plaintiff on August 2, 2019. Plaintiffs responded on October

3, 2019. The parties conferred on November 4, 2019, regarding Plaintiffs’ responses

and objections to these Requests and Interrogatories. Plaintiffs provided Amended

Objections and Supplemental Responses to Defendant’s first request for production

on November 18, 2019 and provided amended responses to Defendant Florida

Department of Corrections’ First Set of Interrogatories on December 20, 2019. The

parties will continue to attempt to work together to resolve any outstanding

{07216273;1 }
                                           -3-
         Case 4:19-cv-00212-MW-CAS Document 74 Filed 01/02/20 Page 4 of 6




discovery issues concerning Defendants’ discovery requests propounded on August

2, 2019.

          10.   On November 5, 2019, Defendants served Plaintiffs with notices of

depositions. The parties have now agreed to delay depositions until outstanding

issues regarding the conditions of the depositions can be resolved and more

discovery is provided. The conditions of the depositions are the subject of the

pending Plaintiffs’ Motion for a Protective Order Regarding Deposition Conditions

set for hearing on January 6, 2020.

          11.   The parties held their Rule 26(f) conference on August 23, 2019.

          12.   The parties’ joint report of the Rule 26(f) Conference was filed on

September 6, 2019.

          13.   The parties provided Initial Rule 26 Disclosures on October 3, 2019.

          Certificate of Word Limit: Under N.D. Fla Local Rule 7.1(F), I hereby

certify that this response contains 610 words.

Dated: January 2, 2020                            Respectfully Submitted,

s/ Laura A Ferro                                  s/ Daniel J. Gerber
Laura A. Ferro                                    Daniel J. Gerber
Fla. Bar No. 1015841                              Florida Bar No. 0764957
Dante P. Trevisani                                Samantha C. Duke
Fla. Bar No. 72912                                Florida Bar No. 091403
Sam Thypin-Bermeo                                 Rumberger, Kirk & Caldwell
Fla. Bar No. 1019777                              A Professional Association
Florida Justice Institute, Inc.                   Lincoln Plaza, Suite 1400
100 SE 2nd St., Ste 3750                          300 South Orange Avenue (32801)
Miami, FL 33131                                   Post Office Box 1873
{07216273;1 }
                                            -4-
         Case 4:19-cv-00212-MW-CAS Document 74 Filed 01/02/20 Page 5 of 6




Telephone: (305) 358-2081                     Orlando, Florida 32802-1873
dtrevisani@floridajusticeinstitute.org        Telephone: (407) 872-7300
lferro@floridajusticeinstitute.org            dgerber@rumberger.com
sthypin-bermeo@floridajusticeinstitute.org    sduke@rumberger.com

Kelly Knapp                                   Nicole Smith
Fla. Bar No. 1011018                          Florida Bar No. 0017056
Southern Poverty Law Center                   Rumberger, Kirk & Caldwell
4770 Biscayne Blvd., Suite 760                A Professional Association
Miami, FL 33137                               Post Office Box 10507
Telephone: (786) 347-2056                     Tallahassee, Florida 32302-2507
kelly.knapp@splcenter.org                     Telephone: (850) 222-6550
                                              nsmith@rumberger.com
Sumayya Saleh
Fla. Bar No. 119372                           Attorneys for Defendants
Shalini Goel Agarwal
Fla. Bar No. 90843
Southern Poverty Law Center
106 East College Ave., #1010
Tallahassee, FL 32302
Telephone: (850) 521-3024
sumayya.saleh@splcenter.org
shalini.agarwal@splcenter.org

Lisa Graybill*
Texas Bar No. 24054454
Southern Poverty Law Center
201 St. Charles Avenue, Suite 2000
New Orleans, LA 70170
Telephone: (334) 549-0498
lisa.graybill@splcenter.org

Andrea Costello
Fla. Bar No. 532991
Christopher M. Jones
Fla. Bar No. 994642
Jennifer Painter
Fla. Bar No. 110966
Aimee Lim
Fla. Bar No. 116209
{07216273;1 }
                                        -5-
         Case 4:19-cv-00212-MW-CAS Document 74 Filed 01/02/20 Page 6 of 6




Florida Legal Services
122 E. Colonial Drive, Suite 100
Orlando, FL 32801
Telephone: (407) 801-0332 (direct)
andrea@floridalegal.org
christopher@floridalegal.org
jennifer.painter@floridalegal.org
aimee.lim@floridalegal.org

*Admitted pro hac vice

Attorneys for Plaintiffs




{07216273;1 }
                                        -6-
13007719.1
